PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BYRD, STEPHEN
Application No. 16/823,370
Filed: 19 Mar 2020
For: ADVANCED SEARCH ENGINE FOR BUSINESS
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the petition under 37 CFR 1.182 for expedited processing filed May 17, 2022.  This is also a decision in response to the petition under 37 CFR 1.137(a) to revive the above-identified application, filed April 19, 2022.

Both petitions are GRANTED.

Petition for Expedited Consideration

Petitioner has filed a request to receive expedited consideration for the petition to revive the application under 37 CFR 1.137(a).  Petitioner has provided the appropriate fee of $105 (micro entity), as required under 37 CFR 1.17(f).  Accordingly, the petition under 37 CFR 1.137(a) has received expedited consideration.  

Petition to Revive

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed April 2, 2021, which set a shortened statutory period for reply of three (3) months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on July 6, 2021.  A Notice of Abandonment was mailed October 12, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied:

(1) the reply in the form of an amendment; 
(2) the petition fee of $525, and;
(3) a statement of unintentional delay.  

Any inquiries related to this decision should be directed to the undersigned at (571) 272-6735.  All other inquiries should be directed to the Technology Center at (571) 272-3600.

This application is being referred to Technology Center Art Unit 3682 for further processing of the response filed April 19, 2022, in the normal course of business.


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET